REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a ballistic system having, in combination with other limitations: a ballistic collar and a tactical vest, wherein the ballistic collar is connected to and overlaps the tactical vest, and includes a base having a body with a first side portion and second side portion; a first arm extending along a first longitudinal contour towards the first side portion, the first arm comprising a first proximal segment coupled to a first distal segment along a seam defining a central connection; and a second arm extending along a second longitudinal contour towards the second side portion, the second arm comprising a second proximal segment coupled to a second distal segment along the seam defining the central connection; each of the first arm, the second arm, and the base being defined separately from each other and independently movable relative to each other along the central connection, wherein the first proximal segment and the second proximal segment overlap and extend above the base along the central connection, and wherein the first distal segment and the second distal segment extend below the base along the central connection.
The closest prior art of record is Norman (US PG Pub 2011/0010829), as discussed in the Final Rejection mailed on May 24, 2021. Norman substantially discloses all of the claim limitations except wherein the first proximal segment and the second proximal segment overlap and extend above the base along the central connection, and wherein the first distal segment and the second distal segment extend below the base along the central connection.
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Norman’s ballistic collar to include the specific claimed overlapping and spatial relationships between the base, proximal segments, and distal segments along the central connection, as such a modification would be improper hindsight modification based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 and 6-15 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732